In a claim to recover damages for personal injuries, the defendant appeals from an order of the Court of Claims (Lack, J.), dated December 1, 2004, which denied its motion for summary judgment dismissing the claim.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the claim is dismissed.
*733The defendant established its prima facie entitlement to judgment as a matter of law by tendering evidence that it did not breach any duty owed to the claimant (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; Ayeni v County of Nassau, 18 AD3d 409, 410 [2005]). In opposition, the claimant failed to raise a triable issue of fact (see Zuckerman v City of New York, 49 NY2d 557, 562 [1980]; Adams v State of New York, 210 AD2d 273, 274 [1994]; cf. Miller v State of New York, 62 NY2d 506, 514 [1984]). Accordingly, the defendant’s motion for summary judgment dismissing the claim should have been granted. Schmidt, J.P., Crane, Santucci and Spolzino, JJ., concur.